DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/30/2022 has been entered. Claims 1-2, 4-14 and 19-23 remain pending in the application and claims 3 and 17-18 are canceled. The applicant’s amendments to the claims and the drawings have overcome the 35 USC 112 rejection and drawing objections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “surgical navigation image generator” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “not all coplanar”, it is unclear what the fiducial markers are not coplanar to, not coplanar to each other, the display, the surgeon, the patient, etc. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-14, 19 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over  Jaramaz et al. (US Pub No: US2006/0176242) in view of Dalton et al. (US Pub No. US2004/0047044), and in the view of Jones (US Pub No 20160225192).
Regarding claim 1, Jaramaz teaches a surgical navigation system, comprising: 
a 3D display system, including [figure 1, elements 104; paragraph 0028] :  
a three-dimensional (3D) display including a housing that contains a 3D projector and a projection screen [figure 1, element 104, e.g. the box includes display includes a screen and a projector that reflects the images of the arm to the see through mirror, paragraph 0028]; 
a see-through mirror that is partially transparent and partially reflective [Fig.1; e.g. “partially transmissive mirror 102 and a display 104, both housed in a box 106”, paragraph 0028];
a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with, (b) the 3D display system, and (c) patient anatomy [figure 4, elements 402A-C, e.g. “The bone is marked by a tracking marker 420A. Surgical tool 412 is tracked using tracking marker 402B. Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400.”, paragraph 0030];
 and a surgical navigation image generator configured to generate a surgical navigation image based on data of the patient anatomy and the at least one of position data or orientation data provided by the tracking system [e.g. “Augmented reality is typically implemented in one of two ways, via video overlay or optical overlay. In video overlay, video images of the real world are enhanced with properly aligned virtual images generated by a computer. The display 104 displays an image of the bone from within the arm 112.”, paragraphs 0004,0028], the surgical navigation image including a virtual representation of the patient anatomy [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.”, paragraphs 0004, 0030, 0040]; 
the 3D display configured to emit the surgical navigation image toward the see-through mirror positioned in the line of sight  such that the virtual representation of the patient anatomy is collocated with the ROI of the patient anatomy underneath the see-through mirror when viewed by the surgeon 2 263799370Application No.: 16/101,459Docket No.: SGAL-001/01US 341643-2001 looking from above the see-through mirror toward the ROI of the patient anatomy [FIG. 1, e.g.; “depicts an augmented reality device having a partially transmissive mirror 102 and a display 104, both housed in a box 106. A viewer 110 views a patient's arm 112 directly. The display 104 displays an image of the bone from within the arm 112. This image is reflected by mirror 102 to viewer 110”, paragraph 0028].
However, Jaramaz fails to explicitly teach an adjustable holder configured to support the housing of the 3D display  outside of a line of sight  between a region of interest (ROI) of a patient anatomy  and a head of the surgeon; an arm extending from the housing of the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display to position the see- through mirror in the line of sight  when the housing of the 3D display is supported outside of the line of sight; a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) the head of the surgeon
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches an adjustable holder (130) configured to support the housing of the 3D display (120) outside of a line of sight  between a region of interest (ROI) of a patient anatomy (150)  and a head of the surgeon (140) [figure 1, e.g. “The partially reflective device 110 and the display device 120 may be moveably attached to a carrier 130 such that the display device 120 may be positioned a distance d, from the partially reflective device 110. Fastening devices such a bolts, screws, clamps, or other devices may be used to moveably attach the display device 120 and partially reflective device 110 to carrier 130”, paragraph 0030]; 
an arm (130) extending from the housing of the 3D display and configured to support the see-through mirror (110) a predetermined distance from the 3D display (120) to position the see- through mirror in the line of sight  when the housing of the 3D display is supported outside of the line of sight [figure 1, e.g. “The partially reflective device 110 and the display device 120 may be moveably attached to a carrier 130 such that the display device 120 may be positioned a distance d, from the partially reflective device 110. Fastening devices such a bolts, screws, clamps, or other devices may be used to moveably attach the display device 120 and partially reflective device 110 to carrier 130”, paragraph 0030].
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an adjustable holder configured to support the housing of the 3D display  outside of a line of sight  between a region of interest (ROI) of a patient anatomy  and a head of the surgeon and an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1. The partially reflective device 110 and the display device 120 may be moveably attached to a carrier 130 such that the display device 120 may be positioned a distance d, from the partially reflective device 110. Fastening devices such a bolts, screws, clamps, or other devices may be used to moveably attach the display device 120 and partially reflective device 110 to carrier 130”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately.
However, Jaramaz in the view of Dalton fails to explicitly teach “a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) the head of the surgeon.”
Jones, in the same field of endeavor in the subject of surgeon head mounted display apparatus teaches a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) the head of the surgeon [e.g. ; “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera. The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, 0006].
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Jones to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Jones specific to “rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in the view of Jones in order for the user to adjust the view of the anatomical model. 

Regarding claim 2, Jaramaz teaches the system of claim 1, wherein the 3D display further includes a plurality of opaque mirrors, the 3D projector is configured to project the surgical navigation image toward  the plurality of opaque mirrors, the plurality of opaque mirrors is configured to  reflect the surgical navigation image toward  the projection screen [paragraph 0047], and the projection screen is configured to emit the surgical navigation image toward the see-through mirror [e.g. “FIG. 3A depicts an augmented reality system using an infrared camera 326 to view the vascular system 328 of a patient. As in FIGS. 1 and 2, a box 306 contains a partially transmissive mirror 302 and a display 304 to reflect an image to viewer 310. Viewer 310 also views the patient's arm 312 directly. An infrared source 330 is positioned behind the patient's arm 312 with respect to box 306. An infrared image of vascular system 328 is reflected first by mirror 302 (which is 100%, or close to 100%, reflective only of infrared wavelengths, and partially reflective for visible wavelengths), and then by a second mirror 334 to camera 326. Second mirror 334 reflects infrared only and passes visible light. Camera 326 has an imaging sensor to sense the infrared image of vascular system 328. It is noted that camera 326 can be positioned so mirror 334 is not necessary for camera 326 to sense the infrared image of vascular system 328. As used herein, the phrase "the infrared camera is positioned to sense an infrared image" includes the camera positioned to directly receive the infrared image and indirectly, such as by use of one or more mirrors or other optical components. Similarly, the phrase, "positioned to convey the infrared image to a processing unit" includes configurations with and without one or more mirrors or other optical components. Inclusion of mirror 334 may be beneficial to provide a compact design of the device unit. The sensed infrared image is fed to a processor that creates an image on display 304 in the visual light spectrum. This image is reflected by mirror 302 to viewer 310. Viewer 310 then sees the vascular system 328 superimposed on the patient's arm 312”, 0031].


Regarding claim 4, Jaramaz teaches the system of claim 1, the 3D projector is configured to project the surgical navigation image toward the projection screen, and the projection screen is configured to emit the surgical navigation image toward the see-through mirror [fig. 2, e.g.; “Display 204 provides a rendering of the ultra sound data, for example as a 3-D rotation. (The ultrasound data may be rotated so the ultrasound imaging plane is as it would appear in real life.) Mirror 202 reflects the image from display 204 to viewer 210”. 0029].

Regarding claim 6, Jaramaz teaches the system of claim 1, however fails to explicitly teach wherein the arm extending from the housing of the 3D display and configured to support the see-through mirror is a detachable arm.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm extending from the housing of the 3D display and configured to support the see-through mirror is a detachable arm (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an arm extending from the housing of the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 

Regarding claim 8, Jaramaz teaches the system of claim 1, wherein the see-through mirror is disposable. [e.g.; “Mounting the mirror to allow this may result in a package that is not ergonomically feasible for the procedure for which it is being used”.0008].

Regarding claim 9, Jaramaz teaches the system of claim 1, wherein the surgical navigation image generator is controllable by an input interface including at least one of: a foot-operable pedal, a microphone, a joystick, or an eye-tracker. 
However, Jaramaz fails to explicitly teach an input interface including at least one of: a foot-operable pedal, a microphone, a joystick, or an eye-tracker. 
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches an input interface including at least one of: a foot-operable pedal, a microphone, a joystick, or an eye-tracker (paragraph 0051). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an input interface including at least one of: a foot-operable pedal, a microphone, a joystick, or an eye-tracker. Based on the teaching within Dalton specific to “The control system may include movement controls such as a foot pedal, mouse, joystick, control panel, voice operated system, or other control mechanism for initiating movement of the partially reflective device 110. The amount of movement associated with a certain command issued to a mechanical control system may be altered and programmed as desired by the user. For instance, a surgeon may set the control system to provide one millimeter movements of the partially reflective device 110 upon each movement command issued to the control system. The movement distance could also be altered for another surgery or during a surgery if smaller or larger movement was desired. For example, once a surgeon reaches the portion of the head 150 where finer detail and more precision is required, the movement could be adjusted to one-half millimeter movement increments rather than one millimeter movement increments. therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to control the mirror to provide a better view of the surgical field.

Regarding claim 10, Jaramaz teaches the system of claim 1, further comprising the adjustable holder is an adjustable ceiling-mounted surgical boom attached to the 3D display. [e.g.; “In an exemplary embodiment of the invention, the support mechanism is a boom-type structure. The support may be attached to any stationary object. This may include for example, a wall, floor, ceiling or operating table.” 0041].

Regarding claim 11, Jaramaz teaches the system of claim 1, further comprising the adjustable holder is an adjustable floor-supported structure, attached the 3D display. [Figure 7A, e.g.; “a support 710 extending from the floor 702 to a box 704 to which a display is fixed. ” 0042].

Regarding claim 12, Jaramaz teaches the system of claim 1, wherein the plurality of marker arrays  includes a display marker array associated with the 3D display system (402C), a patient anatomy marker array associated with the patient anatomy (402A), and a surgical instrument marker array associated with a surgical instrument (402B), the tracking system  configured to determine in real time a position and an orientation of each marker array from the plurality of marker arrays [e.g.; “The bone is marked by a tracking marker 420A. Surgical tool 412 is tracked using tracking marker 402B. Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. ” 0024, 0028-0030]
However, Jaramaz fails to explicitly teach “tracking of a surgeon's head.”
Jones, in the same field of endeavor in the subject of surgeon head mounted display apparatus teaches a tracking system comprising means for real-time tracking of: a surgeon's head [e.g. ; “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera. The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, 0006].
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Jones to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Jones specific to “rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in the view of Jones in order for the user to adjust the view of the anatomical model. 

Regarding claim 13, Jaramaz teaches the system of claim 12, wherein at least one of the head position marker array, the display marker array, the patient anatomy marker array, the instrument marker array includes several fiducial markers that are not all coplanar. [e.g.; Fig. 4 shows them at varying xz planes or the yz planes].
[AltContent: textbox (See figure 4 below, it shows the different location art positions of the markers. Therefore, they’re not coplanar.)]

[AltContent: rect]
    PNG
    media_image1.png
    532
    581
    media_image1.png
    Greyscale



 
Regarding claim 14, Jaramaz teaches the system of claim 1, wherein the tracking system is configured to track the plurality of marker arrays to further provide at least one of position data or orientation data associated with surgical instrument [e.g.; “Surgical tool 412 is tracked using tracking marker 402B.” 0030]; and the surgical navigation image generator is configured to generate the surgical navigation image to further include a virtual representation of a surgical instrument  based on the at least one of the  position data or the orientation data associated with , the surgical-instrument and a virtual surgical instrument model [see paragraphs 0004, 0008, 0022, and 0030; e.g. “User 408 views an augmented image through eyepiece 414. The augmented image includes a real time view of bone 406 and surgical tool 412. The bone is marked by a tracking marker 420A. Surgical tool 412 is tracked using tracking marker 402B. Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.”].

Regarding claim 19, Jaramaz teaches the system of claim 1, however fails to explicitly teach wherein the arm is adjustable such that the predetermined distance between the housing of the 3D display the see-through mirror can be adjusted.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm is adjustable such that the predetermined distance between the housing of the 3D display the see-through mirror can be adjusted (figure 1, element 130, paras. 0030 and 0035, e.g. “The partially reflective device 110 and the display device 120 may be moveably attached to a carrier 130 such that the display device 120 may be positioned a distance d, from the partially reflective device 110. Fastening devices such a bolts, screws, clamps, or other devices may be used to moveably attach the display device 120 and partially reflective device 110 to carrier 130”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide the arm is adjustable such that the predetermined distance between the housing of the 3D display the see-through mirror can be adjusted. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 
Claims 5, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Jaramaz et al. (US Pub No: US2006/0176242) in view of Dalton et al. (US Pub No. US2004/0047044), Jones et al. (US Pub No: 2016/0225192)  and in the view of Esterberg (US Pub No. 20160324580).
Regarding claim 5, Jaramaz in the view of Dalton and Jones teaches the system of claim 1, however fails to explicitly teach wherein the see-through mirror is configured to be positioned, when the system is in use, at a first distance (dl) from the head of the surgeon and at a second  distance (d2) from the RIO the patient anatomy, where the first distance (dl) is less than the second distance (d2).
Esterberg, in the same field of endeavor, teaches wherein the see-through mirror is configured to be positioned, when the system is in use, at a first distance (dl) from the head of the surgeon and at a second  distance (d2) from the RIO of the patient anatomy, where the first distance (dl) is less than the second distance (d2) (figure 1, element 225, a see through eyepiece worn by the user, the distance between the user and the eyepiece is closer than the distance between the eyepiece and the anatomy).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton and Jones to incorporate the teachings of Esterberg to provide a see through mirror closer to the user than the anatomy. Doing so will provide the surgeon with a clearer view of the surgical field. 

Regarding claim 20, Jaramaz teaches a method for providing an augmented reality image during an operation, comprising: 
tracking, using a tracking system [e.g. tracking markers and tracking systems, 0004, ,0030,0040], a plurality of marker arrays to provide at least one of position data or orientation data associated with (b) a three dimensional (3D) display system, and (c) a region of interest of a patient anatomy [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0004, 0030, 0040], the 3D display system including a 3D display and a see- through mirror [Fig.1; e.g. “partially transmissive mirror 102 and a display 104”, 0028], the 3d display including a housing that contains a 3D projector and a projection screen [figure 1, element 104, e.g. the box includes display includes a screen and a projector that reflects the images of the arm to the see through mirror, paragraph 0028];
the see-through mirror in the line of sight [figure 1, element 102, 0028] 
generating, using a surgical navigation image generator, a surgical navigation image based on data of the patient anatomy and the at least one of position data or orientation data provided by the tracking system [e.g. “Augmented reality is typically implemented in one of two ways, via video overlay or optical overlay. In video overlay, video images of the real world are enhanced with properly aligned virtual images generated by a computer. The display 104 displays an image of the bone from within the arm 112.” 0004,0028], the surgical navigation image including a virtual representation of the patient anatomy anatomy  [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0004, 0030, 0040]; and 
emitting, by the 3D display positioned outside of the line of sight, the surgical navigation image toward the see-through mirror positioned in the line of sight to display the virtual representation of the patient anatomy on the see-through mirror such that such that the virtual representation of the patient anatomy is collocated with the RIO of the patient anatomy underneath the see- through mirror when viewed by the surgeon looking from above the see-through mirror toward the RIO [FIG. 1, e.g.; “depicts an augmented reality device having a partially transmissive mirror 102 and a display 104, both housed in a box 106. A viewer 110 views a patient's arm 112 directly. The display 104 displays an image of the bone from within the arm 112. This image is reflected by mirror 102 to viewer 110”.0028].
However, Jaramaz fails to explicitly teach when the housing of the 3D display is positioned outside of a line of sight  between the head of the surgeon and the ROI.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches housing of the 3D display is positioned outside of a line of sight  between the head of the surgeon and the ROI [figure 1, element 120, paragraph 30].
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide a housing of the 3D display is positioned outside of a line of sight  between the head of the surgeon and the ROI. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1. The partially reflective device 110 and the display device 120 may be moveably attached to a carrier 130 such that the display device 120 may be positioned a distance d, from the partially reflective device 110. Fastening devices such a bolts, screws, clamps, or other devices may be used to moveably attach the display device 120 and partially reflective device 110 to carrier 130”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately.
However, Jaramaz in the view of Dalton fails to explicitly teach “a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) the head of the surgeon.”
Jones, in the same field of endeavor in the subject of surgeon head mounted display apparatus teaches a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) the head of the surgeon [e.g. ; “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera. The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, 0006].
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Jones to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Jones specific to “rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in the view of Jones in order for the user to adjust the view of the anatomical model. 
However, Jaramaz in the view of Dalton and Jones fails to explicitly teach such that the see-through mirror is positioned at a first distance (dl) from the head of the surgeon and the see-through mirror is positioned at a second distance (d2) from the RIO of the patient anatomy, where the first distance (dl) is less than the second distance (d2).
Esterberg, in the same field of endeavor, teaches wherein the see-through mirror is configured to be positioned, when the system is in use, at a first distance (dl) from the head of the surgeon and at a second  distance (d2) from the RIO of the patient anatomy, where the first distance (dl) is less than the second distance (d2) (figure 1, element 225, a see through eyepiece worn by the user, the distance between the user and the eyepiece is closer than the distance between the eyepiece and the anatomy, paragraph 0011).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton and Jones to incorporate the teachings of Esterberg to provide a see through mirror closer to the user than the anatomy. Doing so will provide the surgeon with a clearer view of the surgical field. 

Regarding claim 22, Jaramaz teaches the method of claim 20, further comprising: tracking, using the tracking system, the plurality of marker arrays to further provide at least one of position data or orientation data associated with a surgical instrument [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0004, 0030, 0040]; and generating, by the surgical navigation image generator, the surgical navigation image to further include a virtual representation of the surgical instrument based on the at least one of position data or orientation data associated with the surgical instrument and a virtual surgical instrument model [see paragraphs 0004, 0008, 0022, and 0030 ; e.g. “User 408 views an augmented image through eyepiece 414. The augmented image includes a real time view of bone 406 and surgical tool 412. The bone is marked by a tracking marker 420A. Surgical tool 412 is tracked using tracking marker 402B. Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.”].

Regarding claim 23, Jaramaz teaches the method of claim 20, however, fails to explicitly teach wherein the 3D display system further includes an arm that extends from the housing of the 3D display and is configured to position the see-through mirror in the line of sight when the housing of the 3D display is positioned outside of the line of sight.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the 3D display system further includes an arm that extends from the housing of the 3D display and is configured to position the see-through mirror in the line of sight when the housing of the 3D display is positioned outside of the line of sight (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide a 3D display system further includes an arm that extends from the housing of the 3D display and is configured to position the see-through mirror in the line of sight when the housing of the 3D display is positioned outside of the line of sight. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Jaramaz et al. (US Pub No: US2006/0176242) in view of Dalton et al. (US Pub No. US2004/0047044),  Jones (US Pub No 20160225192), and in further view of Tesar et al. (US Pub No: 2017/0020627).
Regarding claim 7, Jaramaz teaches the system of claim 1, however fails to explicitly teach wherein the arm extending from the housing of the 3D display and configured to support the see-through mirror is a foldable arm.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm extending from the housing of 3D display and configured to support the see-through mirror (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 
However, Jaramaz in the view of Dalton and Jones fails to explicitly teach “a foldable arm”.
Tesar, in the same field of endeavor in the subject of surgical visualization system, teaches a foldable arm [fig. 1; element 5, 7, 7b, paragraph 1163] 
It would have been prima facie obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton and Jones to incorporate the teachings of Tesar to provide a foldable arm. Doing so will enable the user to pivot and move the arm to re-orient and/or re-position the viewing platform.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art does not teach “a three-dimensional (3D) display including a housing that contains a 3D projector and a projection screen; an adjustable holder configured to support the housing of the 3D display  outside of a line of sight  between a region of interest (ROI) of a patient anatomy  and a head of the surgeon; a see-through mirror that is partially transparent and partially reflective; and an arm extending from the housing of the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display to position the see- through mirror in the line of sight when the housing of the 3D display is supported outside of the line of sight”. The examiner respectfully disagree. The Jaramaz reference disclose a housing 106 that includes a 3d display 104 that acts as a projector and a projection screen (paragraph 0028). The Jaramaz reference does not disclose an adjustable holder configured to support the housing of the 3D display  outside of a line of sight  between a region of interest (ROI) of a patient anatomy  and a head of the surgeon; and an arm extending from the housing of the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display to position the see- through mirror in the line of sight when the housing of the 3D display is supported outside of the line of sight. However, the Dalton reference teaches an adjustable holder/ arm 130 extending from the housing 124 of the display 120 to the see through mirror 110, where the display 120 is out of the line of sight 142 between a region of interest (ROI) 150 of a patient anatomy  and a head of the surgeon 140 (figure 1 annotated below and paragraphs 0029-0030). Therefore, the combination of Jaramaz and Dalton teach the claimed limitation.
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    519
    670
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793